Citation Nr: 0608898	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-20 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected herniated disc at L5-S1 with radiculopathy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June to August of 
1981, October 1983 to October 1987 and March 1990 to March 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October rating decision issued by 
the RO.  

The Board remanded this case back to the RO for additional 
development in January and October of 2004.  


FINDING OF FACT

The service-connected low back disability is shown to be 
productive of a level of impairment that more closely 
approximates that of  


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent evaluation 
for the service-connected herniated disc at L5-S1 with 
radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 
(2005); 38 C.F.R. § 4.71a including Diagnostic Codes 5292 and 
5293 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2002 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

To the extent that the action taken hereinbelow is favorable 
to the veteran, further discussion of VCAA is not indicated.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  

A 40 percent evaluation contemplated severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003), addressing limitation of motion of the lumbar 
spine, a 20 percent evaluation was warranted for moderate 
limitation of motion, while a maximum 40 percent evaluation 
contemplated severe limitation of motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
The section for intervertebral disc syndrome is now 5243.  

In the present case, the Board finds a basis for an 
evaluation of 40 percent for the veteran's low back disorder.  
His April 2004 VA orthopedic examination revealed forward 
flexion to 90 degrees in the seated position.  However, "on 
focused examination" the veteran could forward flex to only 
40 degrees before complaining of pain.  

With low back cases, such symptoms as functional loss due to 
pain and painful motion must be considered in determining an 
appropriate rating.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

Given the action limitation of flexion and the demonstrated 
superimposed pain on motion, the Board finds that the 
service-connected low back disability more closely reflects 
that of a severe limitation of motion of the lumbar spine 
under the old criteria of Diagnostic Code 5292.  

The Board is aware that the 40 percent evaluation is the 
maximum allowed under Diagnostic Code 5292 and has considered 
whether an even higher evaluation is warranted under a 
different Diagnostic Code.  

In this regard, the Board notes that there is no evidence of 
ankylosis of the spine, and the code sections pertinent to 
such cases (e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5286 
and 5289 (2003)) are not applicable here.  There is also no 
history of a spinal fracture, which would warrant 
consideration of 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  

As to intervertebral disc syndrome, for a higher evaluation 
of 60 percent to be assigned, there would need to be a 
showing of either pronounced symptomatology or incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Here, there is no evidence of such symptomatology.  During 
his April 2004 VA examination, the veteran reported needing 
to rest 30 minutes during flare-ups, but did not specify the 
extent of incapacitation contemplated for a 60 percent 
evaluation.  

Also, the examination revealed no evidence of neural 
compromise.  In the absence of objective evidence of 
neurological symptomatology on examination, there is no basis 
for consideration of separate evaluations for associated 
objective neurological abnormalities

The Board further notes that the examiner who conducted the 
April 2004 VA examination determined that there had been no 
evidence of increased loss of function or motion or increased 
pain since the veteran's prior examination.  

The Board has thus determined that additional development 
would ultimately not be of any benefit in this case but would 
instead result in the delay of the Board's grant in this 
decision.  See Sabonis v. Brown, supra.

Overall, the Board has determined that a 40 percent 
evaluation, though not more, is warranted for the service-
connected herniated disc at L5-S1, with radiculopathy.  To 
that extent, the appeal is granted.  


ORDER

An increased rating of 40 percent for the service-connected 
herniated disc at L5-S1 with radiculopathy is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


